EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment 
The rejections of claims 1 and 40 under 35 USC § 112 are withdrawn in view of the amendments filed 02 February 2022. 

Allowable Claims
Claims 1, 2, 6-8, 11-14 and 40-48 are allowed.
Reasons for Allowance
Applicant’s arguments filed 02 February 2022 regarding O'Flynn; Padraig M. et al. (US 20160213880 A1), House; Jamie Glen (US 20100030197 A1), Bruun; Bo Kjellman et al. (US 20080260576 A1), Reif; Thomas H. et al. (US 4811847 A), Clarke; John T. et al. (US 20170007802 A1) and Green; Kurt E. (US 20130310811 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.
O'Flynn, the closest art of record, discloses a removable cap including an anti-leak element (¶ [0026], the cap 32 includes a projection or extension or plug 34; ¶ [0027], proximal and distal seals 28 and 30). However, O'Flynn lacks a membrane that conforms to the insertable portion of the introducer. 
 
Rostami; Shamsedin et al. (US 20150306342 A1), discloses a catheter assembly (¶ [0002], [0045] catheter 10), comprising: 
an introducer (¶ [0053], introducer tip 32); 
a removable cap covering the introducer (Figs. 5-7 show a removable cap). 
However, Rostami lacks an anti-leak element comprising a membrane that abuts and conforms to an insertable portion of the introducer. At most, Rostami shows that the cap generally covers the introducer tip and is removable. 

Also cited in a previous action, Liu; Huibin et al. (US 20140227144 A1), discloses a disinfection cap (¶ [0003], [0018], [0022] FIG. 1A … disinfection cap 100), comprising: 
a nozzle (¶ [0024], male luer 110); 
a removable cap covering the nozzle (¶ [0022], cap 100 includes an outer cylinder 101, an inner cylinder 102); 
wherein the cap includes an element comprising an internal surface of the cap that comprises a membrane that abuts and conforms to the nozzle (¶ [0025] Septum 103 includes one or more slits or pierceable seams 103 a that facilitate inserting male luer 110 through septum 103; ¶ [0024], Septum 103 can be made of any type of flexible material that deforms sufficiently to allow male luer 110 to be inserted through the septum while maintaining a substantial seal around male luer 110 to minimize the flow of solution 104 out of inner cylinder 102). 


The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Fiore; John M. (US 5792114 A) describes an introducer for a catheter (FIG. 1, the invention 10 is defined by an essentially tubular body 12 having a conductive lumen or passage 14 therethrough), comprising a membrane (Fig. 1, tubular shroud 24).  
However, Fiore lacks a removable cap including a membrane and instead arranges the membrane within the introducer itself (Figs. 1-4, tubular shroud 24 is contained partly within the lumen of introducer body 12).  

Hannon; David (US 20150343171 A1) discloses a catheter assembly (¶ [0002], [0011], [0042] FIGS. 1, 1A, 2 and 2A, a ready-to-use urinary catheter assembly 20), comprising: 
an outer package (¶ [0042], package 22); 
a catheter (¶ [0059], FIGS. 2 and 2A, the catheter 26); 
an introducer (¶ [0066], introducer flange 56 includes a tubular portion 58); 
a membrane that abuts and conforms to an insertable portion of the catheter (¶ [0042], protective sleeve tip 36; ¶ [0082] Protective sleeve 82 includes a distal end portion 84 and a proximal end portion 86 which includes a protective proximal end sleeve tip 88). 


Foley; Adam J. et al. (US 20150320970 A1) describes a catheter assembly including a membrane (¶ [0052], FIG. 3A, sleeve 30 everts over the proximal insertion end 38 of introducer element 22 so that the outer sleeve portion 34b extends over outer surface 22b and inner sleeve portion 34a extends over inner surface 22a of introducer element 22). However, the membrane does not form part of a cap or anti-leak element in a cap, and instead is configured to form an outer contact surface of the introducer when it is inserted into a urethra (¶ [0057] Introducer element 22 also may be reusable and need not be sterile since the portion inserted into the urethra is entirely covered by the sheath 30 during a catheterization procedure). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781